Citation Nr: 0318751	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate disorder.

2.  Entitlement to service connection for disability 
manifested by vertigo.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with impotence.

5.  Entitlement to an initial rating in excess of 10 percent 
for diabetic sensory peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to an initial rating in excess of 10 percent 
for diabetic sensory peripheral neuropathy of the left lower 
extremity.

7.  Entitlement to rating in excess of 20 percent for 
bilateral diabetic retinopathy prior to May 14, 2001.

8.  Entitlement to a rating in excess of 30 percent for 
bilateral diabetic retinopathy, from May 14, 2001.

9.  Entitlement to special monthly compensation at a rate 
greater than that specified under 38 U.S.C.A. § 1114, 
subsection (k).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from December 1954 to August 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas Regional Office (RO).  
Upon review of the record, the Board concludes that it 
appears that the issues on appeal are as listed on the title 
page.

 
REMAND

In this case, on the May 2001 substantive appeal, the veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board of Veterans' Appeals (Travel Board hearing).  There 
is no indication that such hearing has been scheduled or held 
and the veteran has not withdrawn this hearing request in 
writing.  Therefore, as Travel Board hearings are scheduled 
by the RO, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the Regional Office in accordance with 
applicable procedures for scheduling 
Travel Board hearings.  The veteran and 
his representative should be notified of 
the time and place to report.  If the 
veteran desires to withdraw the hearing 
request, he should do so in writing to 
the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




